Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 23rd
day of May 2005, by and among Frederick County Bank, a Maryland corporation
(“Bank”), and William R. Talley, Jr.  (“Mr. Talley”).

 

RECITAL

 

Bank desires to continue to retain Mr. Talley as the Executive Vice President
and Chief Financial Officer.  Mr. Talley desires to accept such employment, all
upon the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the recital, the mutual covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties to this
Agreement, intending to be legally bound, agree as follows:

 

1.                                       Certain Definitions. As used in this
Agreement, the following terms have the meanings set forth below:

 

1.1                                 “Commencement Date” means April 1, 2005.

 

1.2                                 “Bank Regulatory Agency” means any
governmental authority, regulatory agency, ministry, department, statutory
corporation, central bank or other body of the United States or of any other
country or of any state or other political subdivision of any of them having
jurisdiction over Bank or any transaction contemplated, undertaken or proposed
to be undertaken by Bank, including, but not necessarily limited to:

 

(a) the Federal Deposit Insurance Corporation or any other federal or state
depository insurance organization or fund;

 

(b) the Federal Reserve System, the Comptroller of the Currency, the Maryland
Division of Financial Institutions, or any other federal or state bank
regulatory or commissioner’s office;

 

(c) any Person established, organized, owned (in whole or in part) or controlled
by any of the foregoing; and

 

(d) any predecessor, successor or assignee of any of the foregoing.

 

1.3                                 “Bank Board” means the Board of Directors of
Frederick County Bank.

 

1.4                                 “Bank Bylaws” means the Bylaws of Frederick
County Bank as in effect from time to time.

 

1.5                                 “Chairman” means the Chairman of the Board
of Frederick County Bank.

 

1.6                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

1.7                                 “Company” means Frederick County
Bancorp, Inc.

 

1.8                                 “Person” means any individual, firm,
association, partnership, corporation, limited liability company, group,
governmental agency or other authority, or other organization or entity.

 

2.                                       Employment; Term.

 

2.1 Position. Bank hereby employs Mr. Talley to serve as its Executive Vice
President and Chief Financial Officer.  Mr. Talley shall also be a member of the
Bank Board subject to election by the Company in accordance with the Bank
Bylaws.

 

2.2 Term. The term of this Agreement and Mr. Talley’s employment hereunder shall
commence with the Commencement Date and continue until October 1, 2009  (the
“Term”), unless sooner terminated in accordance with the provisions of this
Agreement.

 

1

--------------------------------------------------------------------------------


 

3.                                       Duties of President.

 

3.1 Nature and Substance.  Mr. Talley shall report directly to the Chairman and
shall be under the direction of the Chairman.  The specific powers and duties of
the President shall be established, determined and modified by and within the
discretion of the Bank Board including (but not necessarily limited to):

 

(a) the coordination and leadership of the efforts of the Bank to achieve and
maintain any and all necessary and/or appropriate Bank Regulatory Agency
approvals and permissions prerequisite to its successful continued operation,
including coordination of the professional services of counsel, accountants and
bank consultants;

 

(b) the preparation and presentation to the Bank Board of budgets and adherence
of the Bank to those approved by the Bank Board;

 

(c) the provision of such reports, updates and other data and information as may
be reasonably required by the Bank Board and Bank Regulatory Agencies;

 

(d) subject to guidelines and/or criteria established by the Bank Board, the
hiring, promotion, supervision, retention and discharge of all employees, except
at or above the level of Senior Vice President.

 

(e) the formulation and implementation of Bank employee personnel policies and
benefits, subject to approval by the Bank Board;

 

(f) the promotion of the reputation and business of the Bank within the
community;

 

(g) the advancement of the business purposes of the Bank, including, but not
limited to, business development and customer, depositor and public relations;

 

(h) participation in and service upon such committees and subcommittees as may
be directed by the Bank Board without additional compensation to that set forth
herein below;

 

(i) supervision of the maintenance of the books and accounts and the supervision
and maintenance of accounts payable and expenses of the Bank and the reporting
of the status thereof at each scheduled or called meeting of the Bank Board or
any committee thereof; provided, however, that all expenditures on behalf of the
Bank shall be approved in accordance with the terms and conditions of procedures
established by the Bank Board;

 

(j) such other duties of the Executive Vice President and Chief Financial
Officer of the Bank as may be enumerated in the Bank Bylaws.

 

(k) such other duties and responsibilities as are normally incident to the
subject position of President, including assisting, directing and/or supervising
the operations and other employees of the Bank upon such terms, conditions,
rules, policies and regulations as may be established by the Bank Board from
time to time.

 

3.2 Performance of Services.  Mr. Talley agrees to devote his full business time
and attention to the performance of his duties and responsibilities under this
Agreement, and shall use his best efforts and discharge his duties to the best
of his ability for and on behalf of the Bank and to its successful operation.  
Mr. Talley shall comply with all laws, statutes, ordinances, rules and
regulations relating to his employment and duties. During the Term of this
Agreement, Mr. Talley shall not at any time or place directly or indirectly
engage or agree to engage in any business or practice related to the banking
business with or for any other Person to any extent whatsoever, other than to
the extent required by the terms and conditions of this Agreement.  Mr. Talley
agrees that while employed by the Bank he will not, without the prior written
consent of the Bank Board, engage, or obtain a financial or ownership interest,
in any other business, employment, consulting or similar arrangement, or other
undertaking (an “Outside Arrangement”) if such Outside Arrangement would
interfere with the satisfactory performance of his duties to the Bank, present a
conflict of interest with the Bank, breach his duty of loyalty or fiduciary
duties to the Bank, or otherwise conflict with the provisions of this Agreement;
provided, however, that Mr. Talley shall not be prevented from investing his

 

2

--------------------------------------------------------------------------------


 

assets in such form or manner as would not require any services on the part of
Mr. Talley in the operation or the affairs of the entities in which such
investments are made and provided such investments do not present a conflict of
interest with the Bank.  Mr. Talley shall promptly notify the Bank Board of any
Outside Arrangement and provide the Bank Board with any written agreement in
connection therewith.

 

4.                                       Compensation and Benefits. As full
compensation for all services rendered pursuant to this Agreement and the
covenants contained herein, the Bank shall pay to Mr. Talley the following:

 

4.1 Salary. Beginning on the Commencement Date, Mr. Talley shall be paid a
salary (“Salary”) of One Hundred Fifty Thousand Dollars ($150,000) on an
annualized basis. The Bank shall pay Mr. Talley’s Salary in equal installments
in accordance with the Bank’s regular payroll periods.  Mr. Talley’s Salary
shall be further increased from time to time at the discretion of the Bank
Board.

 

4.2 Bonus.  During the Term, Mr. Talley shall be paid a bonus (“CFO Bonus”) as
approved by the Compensation Committee and the Bank Board.

 

4.3 Withholding. Payments of Salary and CFO Bonus shall be subject to the
customary withholding of income and other employment taxes as is required with
respect to compensation paid by an employer to an employee.

 

4.4 Vacation and Leave.  Mr. Talley shall be entitled to twenty-five (25) days
vacation and leave annually, of which ten (10) days may be carried over to the
following year.  Sick leave may be provided for under the current and future
sick leave policies of the Bank for executive officers.

 

4.5 Automobile Allowance.  Mr. Talley shall be provided an automobile allowance
of $5,000 annually, which shall be paid in quarterly payments of $1,250, payable
on the last day of each quarter commencing with the second quarter of 2005. 
This allowance is in lieu of any automobile expense reimbursement.

 

4.5 Non-Life Insurance.  The Bank will provide Mr. Talley with group health,
disability and other insurance as the Bank Board may determine appropriate.

 

4.6 Life Insurance.

 

4.6.1 The Bank will obtain, and maintain at all times while this Agreement is in
effect, a term life insurance policy (the “Policy”) on Mr. Talley in the amount
of $600,000, the particular product and carrier to be chosen by the Bank in its
discretion.  Mr. Talley shall have the right to designate the beneficiary of the
Policy.  The Bank will pay the premium for the Policy at the standard rate. In
the event Mr. Talley is rated and the premium exceeds the standard rate,
Mr. Talley shall be responsible for paying the excess, which shall be deducted
from his Salary.

 

4.6.2 The Bank may, at its cost, obtain and maintain “key-man” life insurance on
Mr. Talley in such amount as determined by the Bank Board from time to time. 
Mr. Talley agrees to cooperate fully and to take all actions reasonably required
by the Bank in connection with such insurance.

 

4.7 Expenses.  The Bank shall promptly upon presentation of proper expense
reports therefor reimburse Mr. Talley, in accordance with the policies and
procedures established from time to time by the Bank Board for its senior
executive officers, for all reasonable and customary travel and other
out-of-pocket expenses incurred by Mr. Talley in the performance of his duties
and responsibilities under this Agreement and promoting the business of the
Bank, including appropriate membership fees, dues and the cost of attending
meetings and conventions.

 

4.8 Retirement Plans.  Mr. Talley shall be entitled to participate in any and
all qualified pension or other retirement plans of the Bank which may be
applicable to executive personnel of the Bank.

 

4.9 Warrants.  Mr. Talley shall be issued warrants or options to acquire shares
of Bank stock from time to time at the discretion of the Bank Board.

 

3

--------------------------------------------------------------------------------


 

4.10 Other Benefits. While this Agreement is in effect, Mr. Talley shall be
entitled to all other benefits that the Bank provides from time to time to its
senior executive officers, including, but not limited to, any stock option plan
and other incentive plans.

 

4.11 Eligibility. Participation in any health, life, accident, disability,
medical expense or similar insurance plan or any qualified pension or other
retirement plan shall be subject to the terms and conditions contained in such
plan. All matters of eligibility for benefits under any insurance plans shall be
determined in accordance with the provisions of the applicable insurance policy
issued by the applicable insurance company.

 

5.                                       Conditions Subsequent to Continued
Operation and Effect of Agreement.

 

5.1 Continued Approval by Bank Regulatory Agencies. This Agreement and all of
its terms and conditions, and the continued operation and effect of this
Agreement, shall at all times be subject to the continuing approval of any and
all Bank Regulatory Agencies whose approval is a necessary prerequisite to the
continued operation of the Bank.  Should any term or condition of this
Agreement, upon review by any Bank Regulatory Agency, be found to violate or not
be in compliance with any then-applicable statute or any rule, regulation, order
or understanding promulgated by any Bank Regulatory Agency, or should any term
or condition required to be included herein by any such Bank Regulatory Agency
be absent, this Agreement may be rescinded and terminated by either party if the
parties hereto cannot in good faith agree upon such additions, deletions, or
modifications as may be deemed necessary or appropriate to bring this Agreement
into compliance.

 

6.                                       Termination of Agreement. This
Agreement may be terminated prior to expiration of the Term as provided below.

 

6.1           Definition of Cause. For purposes of this Agreement, “Cause”
means:

 

(a) any act of theft, fraud, intentional misrepresentation or similar conduct by
Mr. Talley in connection with or associated with the services rendered by
Mr. Talley to the Bank under this Agreement;

 

(b) any failure of this Agreement to comply with any Bank Regulatory Agency
requirement which is not cured in accordance with Section 5.1 within a
reasonable period of time after written notice thereof;

 

(c) any Bank Regulatory Agency action or proceeding against Mr. Talley as a
result of his negligence, fraud, malfeasance or misconduct;

 

(d) material failure of Mr. Talley to achieve budget requirements, performance
standards or targets established annually by the Bank Board, where such failure
is not the result of economic conditions or lack of appropriate effort and/or
due diligence by Mr. Talley; or

 

(e) any of the following conduct on the part of Mr. Talley that has not been
corrected or cured within thirty (30) days after having received written notice
from the Bank Board detailing and describing such conduct:

 

(i)                                     the use of drugs, alcohol or other
substances by Mr. Talley to an extent which materially interferes with or
prevents Mr. Talley from performing his duties under this Agreement;

 

(ii)           failure by or the inability of Mr. Talley to devote full time,
attention and energy to the performance of his duties pursuant to this Agreement
(other than by reason of his death or disability);

 

(iii)          intentional material failure by Mr. Talley to carry out the
explicit lawful and reasonable directions, instructions, policies, rules,
regulations or decisions of the Bank Board,

 

4

--------------------------------------------------------------------------------


 

which are consistent with his position as Executive Vice President and Chief
Financial Officer; or

 

(iv)                              willful or intentional misconduct on the part
of Mr. Talley that results in substantial injury to the Bank or any of its
subsidiaries or affiliates.

 

6.2  Termination by Bank.

 

6.2.1    For Cause.  The Bank shall have the right to cancel and terminate this
Agreement and Mr. Talley’s employment for Cause immediately on written notice,
with his compensation and benefits ceasing as of his last day of employment,
provided, however, that Mr. Talley shall be entitled to benefits through the
last day of employment and accrued compensation to that date.

 

6.2.2    Without Cause.  The Bank shall have the right to cancel and terminate
this Agreement and Mr. Talley’s employment at any time on written notice without
Cause for any or no reason, with Mr. Talley’s compensation and benefits ceasing
as of his last day of employment, subject to the provisions of Section 6.4. and
Article 8.

 

6.3  Termination by Mr. Talley.  Mr. Talley shall have the right to cancel and
terminate this Agreement and his employment at any time on sixty (60) days prior
written notice to the Bank Board, with his compensation and benefits ceasing as
of his last day of employment, provided, however, that he shall be entitled to
benefits through the last day of employment and accrued compensation to that
date.

 

6.4  Severance. Except as set forth below, if Mr. Talley’s employment with the
Bank is terminated by the Bank or its successors during the Term without Cause,
the Bank or its successors shall, for the balance of the Term, continue to pay
Mr. Talley, in the manner set forth below, Mr. Talley’s Salary at the rate being
paid as of the date of termination plus the unpaid portion of any CFO Bonus
previously approved as provided in Section 4.2; and such other benefits as
provided in Sections 4.4, 4.5, and 4.6; provided, however, that Mr. Talley shall
not be entitled to any such payments of Salary if (i) his employment is
terminated due to his death or long-term disability or (ii) this Agreement is
rendered null and void pursuant to Section 5.1 or (iii) there is a Change in
Control Termination (as defined in Section 8.2). Any Salary and CFO Bonus due
Mr. Talley pursuant to this Section 6.4 shall be paid to Mr. Talley in
installments on the same schedule as he was paid immediately prior to the date
of termination, each installment to be the same amount he would have been paid
under this Agreement if he had not been terminated. In the event Mr. Talley
breaches any provision of Article 7 of this Agreement, Mr. Talley’s entitlement
to any Salary, any CFO Bonus, and any benefits due pursuant to this Section 6.4,
if and to the extent not yet paid, shall thereupon immediately cease and
terminate.

 

7.                                       Confidentiality; Non-Competition;
Non-Interference.

 

7.1  Confidential Information. Mr. Talley, during employment by the Bank, will
have access to and become familiar with various confidential and proprietary
information of the Bank, its parent, subsidiaries and/or affiliates
(“Confidential Information”), including, but not limited to: business plans;
operating results; financial statements and financial information; contracts;
mailing lists; purchasing information; customer data (including lists, names and
requirements); feasibility studies; personnel related information (including
compensation, compensation plans, and staffing plans); internal working
documents and communications; and other materials related to the businesses or
activities of the Bank, its subsidiaries and/or affiliates which is made
available only to employees with a need to know or which is not generally made
available to the public. Failure to mark any Confidential Information as
confidential, proprietary or protected information shall not affect its status
as part of the Confidential Information subject to the terms of this Agreement.

 

7.2  Nondisclosure.  Mr. Talley hereby covenants and agrees that he shall not at
any time, directly or indirectly, disclose, divulge, reveal, report, publish, or
transfer any Confidential Information to any Person, or use Confidential
Information in any way or for any purpose, except as required in the course of
his employment by the Bank. The covenant set forth in this Section 7.2 shall not
apply to information now known by the public or

 

5

--------------------------------------------------------------------------------


 

which becomes known generally to the public (other than as a result of a breach
of this Article 7 by Mr. Talley) or information that is customarily shown or
disclosed.

 

7.3 Documents. All files, papers, records, documents, compilations, summaries,
lists, reports, notes, databases, tapes, sketches, drawings, memoranda, and
similar items (collectively, “Documents”), whether prepared by Mr. Talley, or
otherwise provided to or coming into the possession of Mr. Talley, that contain
any proprietary information about or pertaining or relating to the Bank, its
parent, subsidiaries and/or affiliates and/or their businesses (“Proprietary
Information”) shall at all times remain their exclusive property. Promptly after
a request by the Bank Board or the termination of Mr. Talley’s employment,
Mr. Talley shall take reasonable efforts to (i) return to the Bank all Documents
in any tangible form (whether originals, copies or reproductions) and all
computer disks containing or embodying any Document or Proprietary Information
and (ii) purge and destroy all Documents and Proprietary Information in any
intangible form (including computerized, digital or other electronic format) as
may be requested in writing by the Chairman of the Board of the Bank, and
Mr. Talley shall not retain in any tangible form any such Document or any
summary, compilation, synopsis or abstract of any Document or Proprietary
Information.

 

7.4           Non-Competition.

 

7.4.1 Mr. Talley hereby acknowledges and agrees that, during the course of
employment by the Bank, he will become familiar with and involved in all aspects
of the business and operations of the Bank and its parent, subsidiaries and
affiliates.  Mr. Talley hereby covenants and agrees that from the Commencement
Date until the earlier to occur of (a) the date one hundred eighty (180) days
after his last day of employment with the Bank or (b) October 1, 2009,
Mr. Talley will not at any time, directly or indirectly, in any capacity
(whether as a proprietor, owner, agent, officer, director, shareholder, partner,
principal, member, employee, contractor, consultant or otherwise) render any
services to a bank or savings and loan or a holding company of a bank or savings
and loan (in any case, a “Bank”) with respect to any Bank office, branch or
other facility (in any case, a “Branch”) that is located within a thirty-five
(35) mile radius of the location of the Bank’s headquarters on the date hereof
(including, without limitation, being involved in any manner in the operations
of or having any responsibilities with respect to any Branch).

 

7.4.2 This Section 7.4 shall not apply if prior to October 1, 2009, there is a
(i) merger or consolidation of the Bank with a third party in which the Bank is
not the survivor, (ii) sale of a controlling interest in the Bank to a third
party or (iii) a sale of all or substantially all of the business or assets of
the Bank to a third party, and this Agreement is not assigned to such third
party or Mr. Talley’s employment hereunder is otherwise terminated by such third
party in connection with such merger, consolidation or sale. Further, mere
ownership of less than two percent (2%) of the securities of any publicly held
corporation shall not constitute a violation of this Section.

 

7.5 Non-Interference.  Mr. Talley hereby covenants and agrees that from the
Commencement Date until the earlier to occur of (a) the date one hundred eighty
(180) days after his last day of employment with the Bank or (b) October 1,
2009, he will not, directly or indirectly, for himself or any other Person
(whether as a proprietor, owner, agent, officer, director, shareholder, partner,
principal, member, employee, contractor, consultant or any other capacity),
induce or attempt to induce any customers, suppliers, officers, employees,
contractors, consultants, agents or representatives of, or any other person that
has a business relationship with, the Bank or any of its subsidiaries and
affiliates to discontinue, terminate or reduce the extent of their relationship
with the Bank and/or any such parent, subsidiary or affiliate or to take any
action that would disrupt or otherwise be disadvantageous to any such
relationship.

 

7.6 Injunction. In the event of any breach or threatened or attempted breach of
any such provision by Mr. Talley, the Bank shall, in addition to and not to the
exclusion of any other rights and remedies at law or in equity, be entitled to
seek and receive from any court of competent jurisdiction (i) full temporary and
permanent injunctive relief enjoining and restraining Mr. Talley and each and
every other Person concerned therein from the continuation of such volatile acts
and (ii) a decree for specific performance of the applicable provisions of this
Agreement, without being required to furnish any bond or other security.

 

6

--------------------------------------------------------------------------------


 

7.7           Reasonableness.

 

7.7.1 Mr. Talley has carefully read and considered the provisions of this
Article 7 and, having done so, agrees that the restrictions and agreements set
forth in this Article 7 are fair and reasonable and are reasonably required for
the protection of the interests of the Bank and its business, shareholders,
directors, officers and employees.  Mr. Talley further agrees that the
restrictions set forth in this Agreement will not impair or unreasonably
restrain his ability to earn a livelihood.

 

7.7.2 If any court of competent jurisdiction should determine that the duration,
geographical area or scope of any provision or restriction set forth in this
Article 7 exceeds the maximum duration, geographic area or scope that is
reasonable and enforceable under applicable law, the parties agree that said
provision shall automatically be modified and shall be deemed to extend only
over the maximum duration, geographical area and/or scope as to which such
provision or restriction said court determines to be valid and enforceable under
applicable law, which determination the parties direct the court to make, and
the parties agree to be bound by such modified provision or restriction.

 

8.                                       Change in Control.

 

8.1           Definition.  “Change in Control” means and shall be deemed to have
occurred if:

 

(a)  there shall be consummated any consolidation or merger of the Company in
which the Company is not the continuing or surviving corporation or pursuant to
which shares of the Company’s capital stock are converted into cash, securities
or other property other than a consolidation or merger of the Company in which
the holders of the Company’s voting stock immediately before the consolidation
or merger shall, upon consummation of the consolidation or merger, own less than
fifty percent (50%) of the voting stock of the surviving corporation, or any
sale of all or substantially all of the assets of the Company;

 

(b)  any person (within the meaning of Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall after
the Commencement Date become the beneficial owner (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of
securities of the Company representing fifty-one percent (51%) or more of the
voting power of then all outstanding securities of the Company entitled to vote
generally in the election of directors of the Company (including, without
limitation, any securities of the Company that any such person has the right to
acquire pursuant to any agreement, or upon exercise of conversion rights,
warrants or options, or otherwise, which shall be deemed beneficially owned by
such person); or

 

(c)  individuals who at the Commencement Date constitute the entire Board of
Directors of the Company and any new directors whose election by the Board of
Directors of the Company, or whose nomination for election by the Company’s
stockholders, shall have been approved by a vote of at least a majority of the
directors then in office who either were directors at the Commencement Date or
whose election or nomination for election shall have been so approved, shall
cease for any reason to constitute at least a majority of the Board of Directors
of the Company.

 

8.2           Change in Control Termination.  For purposes of this Agreement, a
“Change in Control Termination” means that while this Agreement is in effect:

 

(a)  Mr. Talley’s employment with the Bank is terminated without Cause within
one hundred twenty (120) days immediately (i) prior to and in conjunction with a
Change in Control or (ii) following consummation of a Change in Control; or

 

(b)  Mr. Talley is notified within one hundred twenty (120) days immediately
prior to or immediately following consummation of a Change in Control that, as a
result of the Change in Control, he will not be continued in a comparable
position (with comparable compensation and benefits) with the surviving
corporation to the position he holds at the time such notice is given if the
notice is given prior to the Change in Control or, if the notice is given after
a Change in Control, to the position he held immediately prior to the Change in
Control, and within fifteen (15) days after receiving such notification
Mr. Talley notifies the Bank Board or its successors that he is terminating his
employment due to such change in his employment, with his

 

7

--------------------------------------------------------------------------------


 

last day of employment to be mutually agreed to by Mr. Talley, the Bank Board or
its successors but which shall be not more than sixty (60) days after such
notice is given by Mr. Talley; or

 

(c)   If at the expiration of the one hundred twenty (120) day period
immediately following consummation of a Change in Control (the “Action Period”)
none of the events described in Sections 8.2(a) and 8.2(b) above have occurred,
Mr. Talley, within the thirty (30) day period immediately following the last day
of the Action Period, notifies the Bank that he is terminating his employment
due to the Change in Control, with his last day of employment to be mutually
agreed to by Mr. Talley, the Bank or its successors but which shall be not more
than sixty (60) days after such notice is given by Mr. Talley.

 

8.3           Change in Control Payment.  If there is a Change in Control
Termination, Mr. Talley shall be paid a lump-sum cash payment (the “Change
Payment”) by the Bank equal to 2.99 times his Salary at the highest rate in
effect during the twelve (12) month period immediately preceding his last day of
employment, such Change Payment to be made to Mr. Talley within forty-five (45)
days after his last day of employment.  At Mr. Talley’s option, he may be paid,
in lieu of a lump-sum cash payment, in monthly payments over a period not to
exceed thirty-six months, but no interest shall accrue or be paid on any
balances.

 

8.4           Adjustment.

 

(a)  Notwithstanding anything in this Agreement to the contrary, if the
Determining Firm (as defined in Section 8.4(b)) determines that any portion of
the Change Payment and/or the portions, if any, of other payments or
distributions in the nature of compensation by the Bank to or for the benefit of
Mr. Talley (including, but not limited to, the value of the acceleration in
vesting of restricted stock, options or any other stock-based compensation)
whether or not paid or payable or distributed or distributable pursuant to the
terms of this Agreement (collectively with the Change Payment, the “Aggregate
Payment”), would cause any portion of the Aggregate Payment to be subject to the
excise tax imposed by Code Section 4999 or would be nondeductible by the Bank
pursuant to Code Section 280G (such portion subject to the excise tax or being
nondeductible, the “Parachute Payment”), the Aggregate Payment will be reduced,
beginning with the Change Payment, to an amount which will not cause any portion
of the Aggregate Payment to constitute a Parachute Payment.

 

(b)  All determinations required to be made under this Section 8.4, will be made
by a reputable law or accounting firm (the “Determining Firm”) selected by the
Bank.  All fees and expenses of the Determining Firm will be obligations solely
of the Bank.  The determination of the Determining Firm will be binding upon
Mr. Talley and the Bank.

 

9. Assignability.  Mr. Talley shall have no right to assign this Agreement or
any of his rights or obligations hereunder to another party or parties.

 

10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland applicable to contracts
executed and to be performed therein, without giving to the choice of law
rules thereof.

 

11. Notices. All notices, requests, demands and other communications required to
be given or permitted to be given this Agreement shall be in writing and shall
be conclusively deemed to have been given (1) when hand delivered to the other
party, or (2) when received when by facsimile at the address a number set forth
below provided however, that notices given by facsimile shall not be effective
unless either a duplicate copy of such facsimile notice is promptly given by
depositing same in a United States post office first-class postage prepaid and
addressed to the parties as set forth below, or the receiving party delivers a
written confirmation of receipt for such notice either by facsimile or any other
method permitted under this sub additionally, any notice given by facsimile
shall be deemed received on the next business day if such notice is received
after 5:00 p.m. (recipient’s time) or on a non-business day); or three
(3) business days after the same have been deposited in a United States post
office with first-class certified mail, return receipt, postage prepaid and
addressed to the parties as set forth below; or (4) the next business day after
same have been deposited with a national overnight delivery service reasonably
approved by the parties (Federal Express and DHL WorldWide Express being deemed
approved by the parties), postage prepaid, addressed to the parties as set forth
below with next-business-day delivery guaranteed, provided that the sending
party received a confirmation of delivery from the delivery service provider.
The address of a party set forth below may be changed by that party by written
notice to the other from time to time pursuant to this Article.

 

8

--------------------------------------------------------------------------------


 

To:

John N. Burdette

cc:

David Baris, Esquire

 

Chairman of the Board

 

Kennedy, Baris, & Lundy L.L.P.

 

Frederick County Bank

 

4701 Sangamore Road, Suite P-15

 

P.O. Box 1100

 

Bethesda, MD 20816

 

Frederick, MD 21702

 

 

 

 

 

 

 

 

 

 

To:

William R. Talley, Jr.

 

 

 

6227 Derby Drive

 

 

 

Frederick, MD 21703

 

 

 

12. Entire Agreement. This Agreement contains all of the agreements and
understandings between the parties hereto with respect to the employment of
Mr. Talley by the Bank, and supersedes all prior agreements, arrangements and
understandings related to the subject matter hereof, including but not limited
to the Employment Agreement dated September 13, 2001 be and between Frederick
County Bank and William R. Talley, Jr.  No oral agreements or written
correspondence shall be held to affect the provisions hereof. No representation,
promise, inducement or statement of intention has been made by either party that
is not set forth in this Agreement, and neither party shall be bound by or
liable for any alleged representation, promise, inducement or statement of
intention not so set forth.

 

13. Headings. The Article and Section headings contained in this Agreement are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

 

14. Severability. Should any part of this Agreement for any reason be declared
or held illegal, invalid or unenforceable, such determination shall not affect
the legality, validity or enforceability of any remaining portion or provision
of this Agreement, which remaining portions and provisions shall remain in force
and effect as if this Agreement has been executed with the illegal, invalid or
unenforceable portion thereof eliminated.

 

15. Amendment: Waiver. Neither this Agreement nor any provision hereof may be
amended, modified, changed, waived, discharged or terminated except by an
instrument in writing signed by the party against which enforcement of the
amendment, modification, change, waiver, discharge or termination is sought. The
failure of either party at any time or times to require performance of any
provision hereof shall not in any manner affect the right at a later time to
enforce the same. No waiver by either party of the breach of any term, provision
or covenant contained in this Agreement, whether by conduct or otherwise, in any
one or more instances, shall be deemed to be, or construed as, a further or
continuing waiver of any such breach, or a waiver of the breach of any other
term, provision or covenant contained in this Agreement.

 

16. Gender and Tense. As used in this Agreement, the masculine, feminine and
neuter gender, and the singular or plural number, shall each be deemed to
include the other or others whenever the context so indicates.

 

17. Binding Effect. This Agreement is and shall be binding upon, and inures to
the benefit of, the Bank, its successors and assigns, and Mr. Talley and his
heirs, executors, administrators, and personal and legal representatives.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 


FREDERICK COUNTY BANK

 

 

By:

/s/ John N. Burdette

 

By:

/s/ William R. Talley, Jr.

 

 

 John N. Burdette

 

 William R. Talley, Jr.

 

 

 

 

Title:

Chairman of the Board

 

Title:

Executive Vice President & Chief Financial Officer

 

 

 

 

 

May 23, 2005

 

 

Date

 

 

 

 

9

--------------------------------------------------------------------------------